DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Status of Claims
This is non-Final office action in response to applicant’s amendment filed 11/24/2020. Applicant’s submission has been entered. Claims 1, 7, 10-11, 19 are currently amended claims. Claim 20 has been previously cancelled. Claims 1-19, and 21 are pending in the application.
The objection of claims 1, 7, 10-11 and 19 has been withdrawn in light of applicant’s amendment to the claims. 
Response to Arguments
The Applicant's arguments (see the Remarks filed on 11/24/2020) with respect to Claims 1-19, and 21 have been fully considered. 
Regarding the non-statutory double patenting rejection, examiner asserts applicant’s argument is not persuasive therefore the rejection is maintained as record below. The examiner also would like to point out this non-statutory double patenting rejection is a provisional nonstatutory double patenting rejection as it has been indicated in the previous office action. 
Applicant’s argument, see pages 7-10 of the Remarks regarding claim rejection under the 35 USC 103 over prior arts of record has been fully considered and believed not persuasive due to following reason.
Applicant’s argument mainly focus on the teachings of Broido-Brown combination on limitations reciting “building, at the client, a sparse client-specific pseudofs that is based on the node information received from the fileserver, and the sparse client-specific pseudofs includes fewer than all the master pseudofs nodes that the client is authorized to access, wherein the sparse client-specific pseudofs comprises a directory structure whose configuration is derived from a configuration of the directory structure of the master pseudofs”. Applicant argued “Broido discloses creation of lists but not building a pseudofs”, and submitted that the Examiner is incorrect. Applicant further argued “Broido discloses only the building of a list in which one of the entries in the list may identify a directory, thus the examiner has misunderstood the reference (see page 8 of the Remarks). The examiner respectively disagrees.
Claims are interpreted with broadest reasonable interpretation (See MPEP 2111.01 I). The main features of claim 1 is building of sparse client-specific pseudofs (pseudo file system according to the specification of the instant application) based on node information of master file system (server). Pseudo file system is well known in the art and claim does not specify further what unique feature of the claimed invention is about pertaining to the pseudo file system. Broido discloses managing a filesystem where obtaining a client filesystem object list related to a certain portion of the filesystem, generating, … in response to the filesystem data 
Applicant’s further argument regarding reference Brown is not persuasive. For instance, applicant argued “For example, is it the Examiner's view that the "directories" in Brown correspond to the claimed "client-specific pseudofs?" This is not explained in the Final OA”. As it has been pointed out above that Brown teaches the client view 304 of pseudo file system shown in Fig. 3. What it is shown in view 304 is a file tree structure, where each node (e.g. vol) can represent a file directory, for instance /vol/vol0 and /vol/vol1. 
Applicant is directed to the current office action presented below along with newly applied reference Latha for claim rejection under 35 USC 103. Applicant is suggested to further incorporate innovative features into the independent claims to advance the case.
Claim Objections
Claims 11, 17 are objected to because of the following informalities:  
Claim 11 recites “… instructions which, are executable by one or more hardware processors to …” renders the processors inactive in the claim. Applicant is suggested to recite “… instructions which, when executed by one or more hardware processors to …”. 
Claim 17 line 2, “wherein building…” may read as “wherein the building…” since building of the sparse client-specific pseudofs has been recited in claim 11 where claim 17 depends upon.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19, 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending application 15/883,869 (hereinafter, “869”) in view of US20060129558A1 Brown et al (hereinafter, “Brown”) further in view of Latha et al (US20170019457A1, hereinafter, “Latha”).
Claim 1 of 869 discloses all of the limitations recited in claim 1, similarly claim 11, except “directory structure” and “transmitting, from a client, a remote procedure call (RPC) to a fileserver of a data protection system, the RPC including information identifying an export” as highlighted in the table below. 
However, Brown discloses the master pseudofs comprises a directory structure (Brown, see Fig. 3, The server view), and RPC, “Server 104 also contains an RPC server stub 130 which receives commands/signals from RPC client stub 118 across network 106” (Brown, e.g. [0005], referring to Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Brown in the dynamic pseudofs creation and management of 869 by using RPC to provide exported directories to which client can access. This would have been obvious because the person having ordinary skill in the art would have been motivated to allow clients to view the exported filesystem tree as a collection of filesystem regardless of the actual file being in a physical filesystem (Brown, [Abstract], [0013]).
Although the combination of 869 and Brown does not explicitly teach “transmitting, from a client, a remote procedure call (RPC) to a fileserver of a data protection system, the RPC including information identifying an export”, however in the same field of endeavor Latha teaches: transmitting, from a client, a remote procedure call (RPC) to a fileserver of a data protection system, the RPC including information identifying an export (Latha, [0009] In operation, an application running on a NFS client node may attempt to access a file contained in an exported share (i.e. export)... The NFS client may then make a remote procedure call (RPC) to the NFS server (i.e. transmitting, from a client, a remote procedure call (RPC) to a fileserver) running on a node that is directly attached to the storage device containing the directory). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Latha in the dynamic pseudofs creation and management of 869-Brown by making a RPC to the NFS server in a distributed computing file system to share directories and files over a network. This would have been obvious because the person having ordinary skill in the art would have been motivated to have client to send the RPC using a networking layer to pass to NFS server to access file system containing the exported share (Latha, [Abstract], [0009-0010]).
Claims 2-10, 12-19, and 21 are rejected as being dependent on claim 1 and 11 respectively.
Instant Application 15/883,960
Copending Application 15/883,869
Claim 1, A method, comprising the operations:

transmitting, from a client, a remote procedure call (RPC) to a fileserver of a data protection system, the RPC including information identifying an export;

receiving, at the client, node information concerning the export, wherein the node information concerns one or more nodes of a master pseudofs of the fileserver, and the master pseudofs comprises a directory structure; 

and building, at the client, a sparse client-specific pseudofs that is based on the node information received from the fileserver, and the sparse client-specific pseudofs includes fewer than all the master pseudofs nodes that the client is authorized to access, wherein the sparse client-specific pseudofs comprises a directory structure whose configuration is derived from a configuration of the directory structure of the master pseudofs.

Claim 11 is rejected with same reason set forth above as for claim 1.
Claim 1. A method, comprising performing the following operations: 

connecting, by a client, to a fileserver of a data protection system; 



initiating, by an application hosted at the client, a filesystem operation that is associated with a master pseudofs of the fileserver, and the master pseudofs comprises a non-virtual filesystem that is accessible by the client; 
creating, at the client, a client-specific pseudofs that comprises only those nodes of the master pseudofs that the client is authorized to access, and the client-specific pseudofs comprises a virtual filesystem whose configuration is derived from a configuration of the non-virtual filesystem of the master pseudofs; 

and performing, at the client, the filesystem operation using the client-specific pseudofs.
Claim 5. The method as recited in claim 1, wherein the sparse client-specific pseudofs does not include any nodes of the master pseudofs that the client is not authorized to access.

Similarly for claim 15.
Claim 3. The method as recited in claim 1, wherein nodes of the master pseudofs that the client is not authorized to access are not visible to the client.
Claim 9. The method as recited in claim 1, further comprising using the sparse client-specific pseudofs to access the export and perform an operation concerning the export.
Claim 5. The method as recited in claim 1, wherein the filesystem operation performed at the client comprises one or more of a read operation, a write operation, a delete operation, or a restore operation.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US20060129558A1, hereinafter, “Brown”), in view of Broido et al (US20160231952A1, hereinafter, "Broido"), further in view of Latha et al (US20170019457A1, hereinafter, “Latha”).
Regarding claim 1, Brown teaches:
A method (Brown, A technique for providing an accurate view of an exported file system structure), comprising the following operations: 
[transmitting, from a client, a remote procedure call (RPC) to a fileserver of a data protection system, the RPC including information identifying an export]; (see Latha below) 
receiving, at the client, node information concerning the export, wherein the node information concerns one or more nodes of a master pseudofs of the fileserver, and the master pseudofs comprises a directory structure (Brown, [0016] A method, … for providing an accurate view of an exported file system structure. An in-memory filesystem is maintained as a combination of separate filesystems, each corresponding to a physical file system on the server.  Directories in the in-memory, or pseudo, filesystems are also coupled with an existing directory in the physical filesystems on the server which is exporting the file system(s) or portions thereof.  This allows the server to present a filesystem tree to a client which includes the files explicitly exported (i.e. based on node information concerning the export) … Clients can thus view the exported filesystem tree as a collection of filesystems); 
and [building], at the client, a sparse client-specific pseudofs that is based on the node information received from the fileserver, and the sparse client-specific pseudofs includes fewer than all the master pseudofs nodes that the client is authorized to access, wherein the sparse client-specific pseudofs comprises a directory structure whose configuration is derived from a configuration of the directory structure of the master pseudofs (Brown, see, e.g. [0013] Providing such a root node allows users on a client system to traverse a file system hierarchy that contains exported file systems or portions thereof even though the entire file system hierarchy may not have been exported to such client.  For example, as shown at 300 in FIG. 3, a portion of a server file system is shown at 302, and the directories vol0, vol1 and archive (shown as bolded and by solid line connection to their respective parent directory) are to be exported from a server to a client (i.e. derived from a configuration of the directory structure of the master pseudofs). Also [0040] an in-memory filesystem is maintained as a combination of separate filesystems, each corresponding to an exported node of a physical filesystem on the server…  This allows the server to present a filesystem tree (i.e. node information) to the client which includes the files explicitly exported ... Clients can view the exported filesystem tree as a collection of filesystems. Also [0047] when processing a lookup operation requested by a client, the server uses this information to determine … and (2) if the client has access to that exported filesystem. Also see Fig. 3 client view 304 showing nodes that client has access to but not including nodes vol2 and admin, therefore sparse client-specific). 
While Brown discloses sparse client-specific pseudo file system with exported hierarchical file system information, but does not explicitly teach building at the client, a sparse client-specific pseudofs that is based on the node information received from the fileserver, however in the same field of endeavor Broido teaches: 
building, at the client, a sparse client-specific [pseudofs] that is based on the node information received from the fileserver, and the sparse client-specific pseudofs includes fewer than all the master pseudofs nodes that the client is authorized to access (Broido, [Abstract] a client that is coupled to the storage system via a network, a request to obtain a client filesystem object list related to at least a certain portion of the filesystem (i.e. sparse client-specific). And [0044] … the storage system creates (i.e. building) the client filesystem object list based on the filesystem list file of the requested filesystem. The building may include selecting among the entire filesystem's files only requested files and/or only allowed files and obtaining required file's attributes. Also [0082] an executable file that once executed by the client causes the client to respond to the request to obtain the client filesystem object list related to the at least certain portion (i.e. fewer than all the master pseudofs nodes) of the filesystem by generating the client filesystem object list), wherein the sparse client-specific [pseudofs] comprises a directory structure whose configuration is derived from a configuration of the directory structure of the master [pseudofs] (Broido, [0020] wherein the interface is configured to receive, … a request to obtain a client filesystem object list related to at least a certain portion of the filesystem; … wherein the client filesystem object list comprises at least one pathname of at least one filesystem object that belongs to the at least certain portion of the filesystem; and wherein the interface is configured to send the client filesystem object list to the client). See Brown above for pseudofs.
 Examiner further notes that both Brown and Broido teaches sparse client-specific file system since sparse is interpreted as portion or partial or not whole of the master file system (see Brown [Abstract] Directories in the in-memory, or pseudo, filesystems are also coupled with an existing directory in the physical filesystems on the server which is exporting the file system(s) or portions thereof, and Broido [Abstract] receiving, from a client that is coupled to the storage system via a network, a request to obtain a client filesystem object list related to at least a certain portion of the filesystem).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Broido in the exporting server file system of Brown by generating client filesystem object list for managing filesystem to obtain a client filesystem object list related to at least a certain portion of the filesystem. This would have been obvious because the person having ordinary skill in the art would have been motivated to use the client filesystem object list related to at least a certain portion of the filesystem in the filesystem management of Broido to build a sparse client-specific pseudo filesystem (Broido, [Abstract]) from Brown’s exported hierarchical file system.
While the combination of Brown-Broido does not explicitly teach transmitting, from a client, a remote procedure call (RPC) to a fileserver of a data protection system, the RPC including information identifying an export, however in the same field of endeavor Latha teaches: 
transmitting, from a client, a remote procedure call (RPC) to a fileserver of a data protection system, the RPC including information identifying an export (Latha, [0009] In operation, an application running on a NFS client node may attempt to access a file contained in an exported share (i.e. export)... The NFS client may then make a remote procedure call (RPC) to the NFS server (i.e. transmitting, from a client, a remote procedure call (RPC) to a fileserver) running on a node that is directly attached to the storage device containing the directory).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Latha in the exporting server file system of Brown-Broido by making a RPC to the NFS server in a distributed computing file system to share directories and files over a network. This would have been obvious because the person having ordinary skill in the art would have been motivated to have client to send the RPC using a networking layer to pass to NFS server to access file system containing the exported share (Latha, [Abstract], [0009-0010]).

Regarding claim 11, Brown-Broido-Latha combination teaches:
A non-transitory storage medium having stored therein instructions (Broido, [0019] a non-transitory computer readable medium…) are executable by one or more hardware processors (Broido, [0087] computer system may for instance include at least one processing unit), perform the operations comprising: method steps substantially similar to claim 1, therefore is rejected with the same reason set forth as rejection of claim 1 above.

Regarding claim 2, similarly claim 12, Brown-Broido-Latha combination further teaches:
The method as recited in claim 1, the non-transitory storage medium as recited in claim 11, wherein the directory structure of the client-specific pseudofs and/or the directory structure of the master pseudofs comprises a respective tree structure (Brown, [0016] Directories in the in-memory, or pseudo, filesystems are also coupled with an existing directory in the physical filesystems on the server which is exporting the file system(s) or portions thereof.  This allows the server to present a filesystem tree to a client … Clients can thus view the exported filesystem tree as a collection of filesystems).

Regarding claim 3, similarly claim 13, Brown-Broido-Latha combination further teaches:
The method as recited in claim 1, the non-transitory storage medium as recited in claim 11, wherein the node information received by the client comprises information identifying the node, or nodes, that are needed by the client to navigate to, and access, the export (Broido, [0068] For example, the attribute retrieval information may be an inode number that points to an inode where the attributes are stored. And [0076] Filesystem attribute metadata about client access permissions related to the files that belong to the at least certain portion of the filesystem).

Regarding claim 4, similarly claim 14, Brown-Broido-Latha combination further teaches:
The method as recited in claim 1, the non-transitory storage medium as recited in claim 11, wherein the node information received by the client comprises information concerning one or more nodes of the master [pseudofs] (Broido, [0068] For example, the attribute retrieval information may be an inode number that points to an inode where the attributes are stored. And [0076] Filesystem attribute metadata about client access permissions related to the files that belong to the at least certain portion of the filesystem (i.e. one or more nodes of the master pseudofs)) and Brown further teaches pseudofs.

Regarding claim 5, similarly claim 15, Brown-Broido-Latha combination further teaches:
The method as recited in claim 1, the non-transitory storage medium as recited in claim 11, wherein the sparse client-specific pseudofs does not include any nodes of the master pseudofs that the client is not authorized to access (Broido, [0046] If a certain sub-tree is not permitted to be accessed by the client, then none of the files or directories within the certain sub-tree will be included in the client filesystem object list (i.e. sparse client-specific pseudofs).

Regarding claim 6, similarly claim 16, Brown-Broido-Latha combination further teaches:
The method as recited in claim 1, the non-transitory storage medium as recited in claim 11, wherein the sparse client-specific pseudofs includes the node or nodes identified in the node information supplied by the fileserver (Broido, [0056] The storage system may store additional filesystem metadata (not shown)--such as but not limited to filesystem attribute metadata that include attributes (other than pathnames) of the files that belong to the filesystem. The additional filesystem metadata may be for example, inodes, directories information, etc.).

Regarding claim 8, similarly claim 18, Brown-Broido-Latha combination further teaches:
The method as recited in claim 1, the non-transitory storage medium as recited in claim 11, wherein the sparse client-specific pseudofs is updated automatically as a result of an update to the master pseudofs (Broido, [0017] The maintaining may include updating in real time (i.e. updated automatically) the filesystem data structure in response to an addition of any filesystem object to the filesystem, … Also [0037] Based on the filesystem list file, the storage system can provide a client filesystem object list that includes pathnames of all or part of the files in the filesystem and optionally, additional attributes of each file. And [0038] Whenever a change in the list file of the filesystem occurs, the filesystem list file is updated, And [0065] Stage 210 may include updating the filesystem data structure whenever a file system operation that should affect the filesystem data structure is executed).

Regarding claim 9, Brown-Broido-Latha combination further teaches:
The method as recited in claim 1, further comprising using the sparse client-specific pseudofs to access the export and perform an operation concerning the export (Brown, [0047] For directories which are the root of an exported filesystem, as indicated by the second new pfsnode flag previously described, the covering pfsnodes will contain access information for the exported filesystem).

Regarding claim 10, Brown-Broido-Latha combination further teaches:
The method as recited in claim 1, further comprising modifying the sparse client-specific pseudofs to include one or more additional nodes associated with another export that the client is authorized to access, wherein after the modifying, the sparse client-specific pseudofs includes fewer than all the master pseudofs nodes that the client is authorized to access (Broido, [0017] The maintaining may include updating in real time the filesystem data structure in response to an addition of any filesystem object to the filesystem, and [0066] For example--stage 210 may include updating in real time the filesystem data structure in response to an addition of any filesystem object to the filesystem). 

Regarding claim 19, Brown-Broido-Latha combination further teaches:
The non-transitory storage medium as recited in claim 11, further comprising performing one or both of: using the sparse client-specific pseudofs to access the export and perform an operation concerning the export (Brown, [0047] For directories which are the root of an exported filesystem, as indicated by the second new pfsnode flag previously described, the covering pfsnodes will contain access information for the exported filesystem); 
or modifying the sparse client-specific pseudofs to include one or more additional nodes associated with another export that the client is authorized to access, wherein after the modifying, the sparse client-specific pseudofs includes fewer than all the master pseudofs nodes that the client is authorized to access (Broido, [0017] The maintaining may include updating in real time the filesystem data structure in response to an addition of any filesystem object to the filesystem, and [0066] For example--stage 210 may include updating in real time the filesystem data structure in response to an addition of any filesystem object to the filesystem). It is examiner note that Broido teaches the client file object is a portion of the server file object therefore includes fewer than all the master pseudofs of the server.

Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown-Broido-Latha as applied above to claim 1 and 11 respectively, further in view of Okun et al (US20160371297A1, hereinafter, “Okun”).
Regarding claim 7, similarly claim 17, Brown-Broido-Latha combination teaches:
The method as recited in claim 1, the non-transitory storage medium as recited in claim 11,
The combination of Broido-Brown does not explicitly teach the following limitation, but in the same field of endeavor Okun teaches: 
wherein the building of the sparse client-specific pseudofs is performed by the client without traversing the master pseudofs (Okun, [0034] it is desirable to maintain for each directory in a filesystem tree, persistent hierarchical aggregates or "metric values" for file attributes of the filesystem objects contained by the subtree defined by that directory.  Accordingly, a request for such metrics for a particular subtree can be satisfied without exhaustively traversing each level of the subtree of the filesystem tree structure in response).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Okun in the exporting server file system of Brown-Broido-Latha by fulfilling request from client without exhaustively traversing each level of subtree of the filesystem tree structure. This would have been obvious because the person having ordinary skill in the art would have been motivated to avoid latency, performance fluctuations, increased I/O costs in file system management (Okun, [Abstract], [0031], [0034]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Brown-Broido-Latha as applied above to claim 1, further in view of Shaath et al (US20060010150A1, hereinafter, “Shaath”).
Regarding claim 21, Brown-Broido-Latha combination teaches:
The method as recited in claim 1, wherein the client-specific pseudofs is created on an as-needed basis (Brown, [0044] As file systems are exported, pfsnodes are created to provide a path from the root node to each exported node, …, referring to FIG. 3, a pfsnode is created for directory vol (which was not exported) to provide a path from root node 306 to exported directories vol0 and vol1. …  A pfsnode is not created, in the preferred embodiment, for directory admin (which was not exported), as this is not an intervening node between root node 306 and an exported node and thus is not needed to provide a path between the root node and an exported node), and
The combination of Brown-Broido-Latha does not appear to teach the following limitation(s), but in the same field of endeavor Shaath teaches:
the client-specific pseudofs expires when it is no longer needed (Shaath, [0103] The pseudo file system uses expiration dates on files to track the use of the file. The expiration dates aid the disposal of seldom-used files, selecting them to be backed up and/or deleted from the virtual drawer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Shaath in the exporting server file system of Brown-Broido-Latha by using expiration data to track the use of file in pseudo file system. This would have been obvious because the person having ordinary skill in the art would have been motivated to track the usage of file to determine deleting the file when it is not in use for electronic file lifecycle management (Shaath, [Abstract], [0103]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M LEE/Examiner, Art Unit 2436

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436